                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 ANTWAIN RASHAWN PORTER                                                                  Plaintiff

 v.                                                    Civil Action No. 3:13-CV-923-RGJ-CHL

 LOUISVILLE JEFFERSON COUNTY                                                          Defendants
 METRO GOVERNMENT, ET AL.,

                                           * * * * *

                                            ORDER

       This matter comes before the Court on the Report and Recommendation (the “R&R”) [DE

158] of the United States Magistrate Judge on the issue of whether a guardian ad litem and/or

counsel should be appointed for Plaintiff. This issue was referred United States Magistrate Judge

Colin H. Lindsay. [DE 150]. On June 28, 2018, Judge Lindsey held a hearing and issued a R&R,

finding a guardian ad litem warranted, and recommending attorney Philip M. Longmeyer be

appointed. [DE 158]. No objections were filed to the R&R. This matter is now ripe for

adjudication. For the reasons set forth below, the Court will ACCEPT in part and MODIFY in

part the R&R.

       Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72, a district court

may refer a pretrial matter to a magistrate judge for the preparation of a report and

recommendation. “[T]he magistrate judge must promptly conduct the required proceedings and,

when appropriate, issue a written order stating the decision.” Fed. R. Civ. P. 72(a). This Court

must “determine de novo any part of the magistrate judge's disposition that has been properly

objected to.” Fed. R. Civ. P. 72(b)(3). Then, the “district judge may accept, reject, or modify the

recommended disposition…” Id. The Court need not review under a de novo or any other standard




                                                1
those aspects of the report and recommendation to which no specific objection is made. Thomas

v. Arn, 474 U.S. 140, 150, 155 (1985).

         Here, no objections were filed to the R&R.1 Thus, the Court may accept the R&R without

de novo review. However, the Court has been made aware that the recommended guardian ad litem

has a conflict of interest preventing him from taking the matter. As a result, a different attorney

willing to serve as guardian ad litem and with no conflict has been identified and the recommended

disposition in the R&R will be modified in that regard. Accordingly, for the foregoing reasons,

IT IS ORDERED as follows:

         (1)      The Report and Recommendation of the United States Magistrate Judge, [DE 158],

                  is accepted in part and modified in part as set forth herein;

         (2)      Attorney James M. Bolus, Jr. of Bolus Law Offices, 600 West Main Street, Suite

                  500, Louisville, Kentucky 40202, is appointed to serve as Plaintiff Antwain

                  Rashawn Porter’s guardian ad litem.


                        November 16, 2018




cc:     Counsel
        James M. Bolus, Jr., Esq.




1At the June 28, 2018 hearing held by the United States Magistrate Judge, both the plaintiff and his mother expressed
concerns about his ability to manage his case and the defendants voiced no dissent. [DE 158].

                                                         2
